AB:GN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF TO BE FILED UNDER SEAL

INFORMATION ASSOCIATED WITH THE

CELLULAR DEVICE ASSIGNED WITH APPLICATION FOR A SEARCH

(347) 857-0083, THAT IS IN THE CUSTODY | WARRANT FOR PROSPECTIVE AND

OR CONTROL OF SPRINT SPECTRUM L.P. | HISTORICAL CELL SITE
INFORMATION

Case No. 19-M-867

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, GEORGE DIETZ, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

I. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular device assigned with (347) 857-0083 (“the
SUBJECT ACCOUNT”), with listed subscriber K. GOODE, that is in the custody or control of
Sprint Spectrum L.P., a wireless communications service provider that is headquartered in
Overland Park, Kansas. As a provider of wireless communications service, Sprint Spectrum L.P.
is a provider of an electronic communications service, as defined in 18 U.S.C. § 2510(15).

2. The information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search warrant under 18
U.S.C. § 2703(c)(1)(A) and Federal Rule of Criminal Procedure 41 to require Sprint Spectrum
L.P. to disclose to the government the information further described in Section I of Attachment
B. Upon receipt of the information described in Section I of Attachment B, government-
authorized persons will review the information to locate items described in Section II of

Attachment B.
3. Because this warrant seeks the prospective collection of information, including
cell-site location information, that may fall within the statutory definitions of information
collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the
requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-
3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)c1).

4, I am a Special Agent employed by the United States Attorney’s Office for the
Eastern District of New York, and have been since August 2018. Prior to joining the United
States Attorney’s Office, I was a Special Agent with the United States Department of Housing
and Urban Development, Office of Inspector General for approximately eight-and-a-half years.

5. The facts in this affidavit come from my personal observations, my training and
experience, my review of law enforcement records, and information obtained from other law
enforcement officers. This affidavit is intended to show merely that there is probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

6. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of federal law, including Title 18, United States Code Section 1962 and Title 21,
United States Code Section 841 have been committed, are being committed, and will be
committed by KEITH GOODE. There is also probable cause to search the information described
in Attachment A for evidence of these crimes as further described in Attachment B.

7. The Court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C. §

2711(3)(A)(i).
PROBABLE CAUSE

8. The United States, along with the New York City Police Department, is
conducting a criminal investigation of KEITH GOODE regarding possible violations of Title 18,
United States Code Section 1962 and Title 21, United States Code Section 841.

9. On or approximately between August 2, 2019 and September 24, 2019, an
undercover officer (“UC”), based on information provided by a confidential informant, made
seven controlled purchases of crack cocaine in exchange for an agreed-upon amount of cash.
Each of the controlled buys followed a similar pattern: before each buy, the UC called GOODE
at the SUBJECT ACCOUNT, and arranged to meet at a determined location and to purchase an
agreed-upon amount of crack cocaine. Once the UC arrived at the pre-determined location and
encountered GOODE, the UC purchased crack cocaine from GOODE. In total, UC paid
GOODE $1,800 in cash for approximately 15 grams of crack cocaine.

10. | Based on GOODE’s known associations, and information gathered from prior
investigations conducted by the NYPD, I believe that GOODE is a member of the Bloods gang.

HH. On or about September 17, 2019, the Honorable Ramon E. Reyes, United States
Magistrate Judge, issued a phone pen register and trap and trace device for the SUBJECT
ACCOUNT.

12. The historical cell-site information for the SUBJECT ACCOUNT will allow law
enforcement to determine where and from whom GOODE received the illegal narcotics that he is
unlawfully possessing and distributing in New York and provide further evidence regarding the
sale of narcotics that occurred in each of the controlled transactions with the UC. In addition, the
NYPD intends to have the UC engage in additional controlled buys of narcotics from GOODE

over the course of the next month. Based on my training and experience, I believe that

3
prospective cell-site information will allow law enforcement to track GOODE’s location to
determine further evidence of the locations where drug sales are occurring and evidence of
sources of supply and potential stash houses, and to allow law enforcement to locate co-
conspirators.

13. In my training and experience, I have learned that Sprint Spectrum L.P. is a
company that provides cellular communications service to the general public. I also know that
providers of cellular communications service have technical capabilities that allow them to
collect and generate information about the locations of the cellular devices to which they provide
service, including cell-site data, also known as “tower/face information” or “cell tower/sector
records.” Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular device and, in some cases, the
“sector” (i.e., faces of the towers) to which the device connected. These towers are often a half-
mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to
or from that device. Accordingly, cell-site data provides an approximate general location of the
cellular device.

14. Based on my training and experience, I know that Sprint Spectrum L.P. can
collect cell-site data on a prospective basis about the SUBJECT ACCOUNT. Based on my
training and experience, I know that for each communication a cellular device makes, its wireless
service provider can typically determine: (1) the date and time of the communication; (2) the
telephone numbers involved, if any; (3) the cell tower to which the customer connected at the
beginning of the communication; (4) the cell tower to which the customer was connected at the

end of the communication; and (5) the duration of the communication. I also know that wireless

4
providers such as Sprint Spectrum L.P. typically collect and retain cell-site data pertaining to
cellular devices to which they provide service in their normal course of business in order to use
this information for various business-related purposes.

15. Based on my training and experience, I know each cellular device has one or
more unique identifiers embedded inside it. Depending on the cellular network and the device,
the embedded unique identifiers for a cellular device could take several different forms,
including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number
(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a
Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International
Mobile Subscriber Identifier (““IMSI”), or an International Mobile Equipment Identity (“IMEI”).
The unique identifiers — as transmitted from a cellular device to a cellular antenna or tower — can
be recorded by pen-trap devices and indicate the identity of the cellular device making the
communication without revealing the communication’s content.

16. | Based on my training and experience, I know that wireless providers such as
Sprint Spectrum L.P. typically collect and retain information about their subscribers in their
normal course of business. This information can include basic personal information about the
subscriber, such as name and address, and the method(s) of payment (such as credit card account
number) provided by the subscriber to pay for wireless communication service. I also know that
wireless providers such as Sprint Spectrum L.P. typically collect and retain information about
their subscribers’ use of the wireless service, such as records about calls or other
communications sent or received by a particular device and other transactional records, in their
normal course of business. In my training and experience, this information may constitute

evidence of the crimes under investigation because the information can be used to identify the

5
SUBJECT ACCOUNT’s user or users and may assist in the identification of co-conspirators
and/or victims.
AUTHORIZATION REC YUEST

17. Based on the foregoing, I request that the Court issue the proposed warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The proposed
warrant will also function as a pen register order under 18 U.S.C. § 3123 authorizing the
installation and use of a pen register and/or trap and trace device to record, decode, and/or
capture certain information in Attachment A for each communication to or from the SUBJECT
ACCOUNT, without geographic limit, for a period of forty-five days (45) days pursuant to 18
U.S.C. § 3123(c)(1).

18. 1 further request that the Court direct Sprint Spectrum L.P. to disclose to the
government any information described in Section | of Attachment B that is within its possession,
custody, or control. Because the warrant will be served on Sprint Spectrum L.P., who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.
Case 1:19-mj-00867-SMG Document1 Filed 09/27/19 Page 7 of 11 PagelD #: 7

19. ‘| further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation, including by
giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

Respectfully submitted,

Ceo Dee

GEORGE DIETZ \
Special Agent
Department of Justice

SubserjHed and sworn to before me on Segt Q] , 2019

  

 

   
 

HO BLE STEVEN M. GOL
UNITED STATES MAGISTRATE JUDGE
Case 1:19-mj-00867-SMG Document1 Filed 09/27/19 Page 8 of 11 PagelD #: 8

ATTACHMENT A

Property to Be Searched

This warrant applies to records and information associated with the cellular device assigned
(347) 857-0083 (“the SUBJECT ACCOUNT”), with listed subscriber Keith Goode that is in the
custody or control of Sprint Spectrum L.P., a wireless communications service provider that is

headquartered at Overland Park, Kansas.
ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A:

a.

The following information about the customers or subscribers associated with the

SUBJECT ACCOUNT for the time period June 1, 2019 through the present:

i.

il.

ili.

iv.

vi.

Vil.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records,

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (“*“MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (““IMSI”), or International Mobile
Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and
Vili.

ix.

Means and source of payment for such service (including any credit card
or bank account number) and billing records; and

All records and other information (not including the contents of
communications) relating to wire and electronic communications sent or
received by the SUBJECT ACCOUNT, including:

(A) the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and

(B) information regarding the cell tower and antenna face (also known as
“sectors”) through which the communications were sent and received.

b. Information associated with each communication to and from the SUBJECT

ACCOUNT for a period of 45 days from the date of this warrant, including:

i,

li.

iil.

iv.

Any unique identifiers associated with the cellular device, including ESN,
MEIN, MSISDN, IMSI, SIM, or MIN;

Source and destination telephone numbers;

Date, time, and duration of communication; and

All data about the cell towers (i.e. antenna towers covering specific
geographic areas) and sectors (i.e. faces of the towers) to which the

SUBJECT PHONE will connect at the beginning and end of each
communication.
Case 1:19-mj-0O0867-SMG Document 1 Filed 09/27/19 Page 11 of 11 PagelD #: 11

I. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of violations of
Title 18, United States Code Section 1962 and Title 21, United States Code Section 841
involving KEITH GOODE during the period June 1, 2019 through November I 1, 2019.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
